DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellant,

                                   v.

              FRANK SAVALLI and BARBARA SAVALLI,
                          Appellees.

                             No. 4D21-3482

                         [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin Singer, Judge; L.T. Case No. CACE 17-
16935 (21).

  Patrick M. Chidnese and Frieda C. Lindroth of Bickford & Chidnese,
LLP, Tampa, for appellant.

   Jeremy F. Tyler, W. Wyndham Geyer, Jr., Andrew Fuxa and Kathleen
Hinkle of Geyer Fuxa Tyler, Sunrise, for appellees.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.